Citation Nr: 0402682	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  99-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome with sciatica and left radiculopathy, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for status post right 
knee injury with partial lateral meniscectomy, currently 
evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1987 to November 
1990.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
had last denied service connection for hypertension in August 
1992.  The veteran was notified of that decision at that time 
and of his right to appeal it.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and February 2002 rating 
determinations of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  

The December 1998 decision denied a disability rating in 
excess of 60 percent for intervertebral disc syndrome with 
sciatica and left radiculopathy.  In May 1999, the RO granted 
a temporary total rating for his service-connected 
intervertebral disc syndrome with sciatica and left 
radiculopathy pursuant to 38 C.F.R. § 4.30 from March 5, 1999 
through May 1999.  

In July 2000, the RO granted a total disability rating based 
upon individual unemployability due to service-connected 
disabilities effective from July 23, 1999.  In March 2001, 
the veteran disagreed with the effective date.  The RO has 
not issued the veteran a statement of the case.  In March 
2001, the veteran disagreed with the RO's July 2000 
determination denying benefits under 38 U.S.C.A. Chapter 35.  
These matters have not been the subject of a statement of the 
case.  They are being remanded to the agency of original 
jurisdiction per Manlincon v. West, 12 Vet. App. 238 (1999).  

In September 2001, the veteran requested an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder.  This matter is referred to the agency of 
original jurisdiction (AOJ) for appropriate action.  




REMAND

The AOJ must consider in the first instance the private 
medical records which have been received on appeal in 
February 2003, and it must provide the veteran with the new 
rating criteria for intervertebral disc syndrome at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The AOJ must issue the veteran a statement of the case on the 
matter of entitlement to an effective date prior to July 23, 
1999 for a total disability rating based upon individual 
unemployability due to service-connected disabilities and 
entitlement to eligibility for Dependents' Educational 
Assistance benefits under 38 U.S.C.A. Chapter 35.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should consider in the first 
instance the private medical records 
which were received in February 2003.  

2.  The AOJ should provide the veteran 
with the new provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

3.  The AOJ should issue the veteran a 
statement of the case on the matters of 
entitlement to an effective date prior 
to July 23, 1999 for a total disability 
rating based upon individual 
unemployability due to service-connected 
disabilities and eligibility for 
Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

